Exhibit 10.24


Execution Version

AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF APPALACHIA MIDSTREAM, LLC (N/K/A EXCO APPALACHIA MIDSTREAM, LLC)
This Amendment to the Second Amended and Restated Limited Liability Company
Agreement of Appalachia Midstream, LLC (the “Amendment”) is entered into on
October 14, 2014 (the “Execution Date”) between EXCO Appalachia Midstream, LLC
(f/k/a Appalachia Midstream, LLC), a Delaware limited liability company (the
“Company”), BG US Production Company, LLC, a Delaware limited liability company
(“BG Member”) and EXCO Holding (PA), Inc., a Delaware corporation (“EXCO
Member”). BG Member, EXCO Member and Company are referred to herein collectively
as the “Parties” and each individually as “Party.”
RECITALS
WHEREAS, the Parties entered into that certain Second Amended and Restated
Limited Liability Company Agreement of Appalachia Midstream, LLC (n/k/a EXCO
Appalachia Midstream, LLC), LLC dated June 1, 2010 (the “LLC Agreement”); and
WHEREAS, the Parties desire to amend the LLC Agreement in accordance with the
provisions of this Amendment;
NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.
Definitions and References. Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings given such terms in the LLC
Agreement. Sections, Articles, Appendices, Exhibits, Schedules and subsections
referred to herein refer to such Sections, Articles, Appendices, Exhibits,
Schedules and subsections of the LLC Agreement unless the context expressly
states otherwise.

2.
LLC Agreement Amendment. The LLC Agreement is hereby amended as follows:

(a)
Section 5.1(c)(ii) shall be amended by deleting the phrase “(the Management
Board shall use commercially reasonable efforts to make such delegations within
thirty (30) days of the Closing Date)” in its entirety.

(b)
Section 5.1(c)(xx) shall be amended by deleting the phrase “established by the
Vice President of Finance and Business Services” and replacing it with the
phrase “established by the officer of the Company principally responsible for
the Company’s financial matters”.

(c)
Section 5.2 shall be amended by deleting the first two sentences and replacing
them with the following:


Page 1

--------------------------------------------------------------------------------



“The Management Board shall consist of four (4) Board Members. Each of BG
Affiliate Group and EXCO Affiliate Group shall be entitled to appoint two (2)
Board Members and two (2) alternate Board Members.”
(d)
Section 5.3(d) shall be amended by deleting it in its entirety and replacing it
with the following:

“(d)    [omitted];”
(e)
Section 5.3(e) shall be amended by deleting it in its entirety and replacing it
with the following:

“(e)    [omitted];”
(f)
Section 5.3(f) shall be amended by deleting it in its entirety and replacing it
with the following:

“The Management Board shall meet (i) upon at least fifteen (15) days advance
notice by either BG Affiliate Group or EXCO Affiliate Group or (ii) whenever at
least one of the Board Members or alternate Board Members from each of the BG
Affiliate Group and the EXCO Affiliate Group are present and agree to hold such
a meeting, without any requirement for advance notice or delivery of an agenda.
If any Member or Board Member so requests, any meeting of the Management Board,
or the consideration of any proposal by the Management Board at a meeting, shall
be deferred for up to fifteen (15) days from the date on which such meeting is
requested or such proposal tendered, if the meeting is held or proposal tendered
with less than fifteen (15) days notice to all Member. So long as both the BG
Affiliate Group and the EXCO Affiliate Group hold interests in the ET/NL JDA,
the Management Board will use commercially reasonable efforts to hold its
meetings immediately following meetings of the ET/NL OpCom. All meetings of the
Management Board and each subcommittee shall be held in the principal offices of
the Company, or elsewhere as the Management Board or such subcommittee may
mutually decide which alternate location may be within or outside the State of
Delaware.”
(g)
Section 5.3(g) shall be amended by deleting it in its entirety and replacing the
following:

“(g)    [omitted];”
(h)
Section 5.3(i) shall be amended by deleting the first sentence and replacing it
with the following:

“The secretary of the Management Board shall provide each Member with a copy of
the Management Board meeting minutes relating to each decision made by the
Management Board during a Management Board meeting within fifteen (15) Business
Days after the end of the meeting.”

Page 2

--------------------------------------------------------------------------------



(i)
Section 5.3(o) shall be amended by deleting it in its entirety and replacing it
with the following:

“(o)
All notices and communications required or permitted to be given to the Board
Members and the President and General Manager pursuant to this Article 5 shall
be sufficient in all respects if given in writing and delivered personally, or
sent by bonded overnight courier, or mailed by U.S. Express Mail or by certified
or registered United States Mail with all postage fully prepaid, or sent by
facsimile transmission, or by pdf e-mail (provided that any such facsimile
transmission or e-mail transmission is confirmed either orally or by written
confirmation), addressed to the appropriate Member at the address for such
Member shown below or at such other address as such Member shall have
theretofore designated by written notice delivered to the Member giving such
notice:


Page 3

--------------------------------------------------------------------------------



If to the President and General Manager:
 
Appalachia Midstream, LLC
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: President and General Manager
Telephone: (214) 368-2084
Fax: (214) 368-8754


If to the EXCO Affiliate Group:
 
EXCO Holding (PA), Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: President
Telephone: (214) 368-2084
Fax: (214) 368-8754
With a copy to:


EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: William L. Boeing, General Counsel
Telephone: (214) 368-2084
Fax: (214) 706-3409
E-mail: lboeing@excoresources.com


If to the BG Affiliate Group:
 
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002 
Attention: Roger Coe
Telephone: (713) 599-4000
Fax: (713) 599-4250
E-mail: roger.coe@bg-group.com


BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002 
Attention: Chris Migura, Principal Counsel
Telephone: (713) 599-4000
Fax: (713) 599-4250
E-mail: chris.migura@bg-group.com





Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission or email during normal business hours (or, if not sent transmitted
during normal business hours, on the next business day), or upon actual receipt
by the addressee after such notice has either been delivered to an overnight
courier or

Page 4

--------------------------------------------------------------------------------



deposited in the United States Mail, as the case may be. The Members may change
the address, telephone numbers, facsimile numbers and email addresses to which
such communications are to be addressed by giving written notice to the other
Parties in the manner provided in this Section 5.3(o).”
(j)
Section 5.3 shall be amended by adding the following subsection (p):

“(p)
In lieu of a vote taken at a meeting or to a proposal distributed in accordance
with Section 5.3(j), a written resolution of the Management Board will be
effective to evidence the approval of the Management Board upon the signature of
at least one of the Board Members or alternate Board Members from each Group.”

(k)
Section 5.9(a)(i) shall be amended by deleting it in its entirety and replacing
it with the following:

“(i)
The Management Board shall have the power to elect, delegate authority to, and
remove such officers of the Company and the other Company Group Members as the
Management Board may from time to time deem appropriate; provided, however, that
each officer appointee of the Company shall serve a three (3) year term
commencing as of the date of the appointment of such officer, subject to each
officer’s appointment being subject to an annual ratification vote by the
Management Board. After any Management Board vote not to ratify the appointment
of any officer, the Management Board shall, as soon as reasonably practicable
thereafter, appoint a replacement officer, which replacement officer shall serve
a three (3) year term (subject to annual ratification votes as described in this
Section 5.9(a)(i)).”

(l)
Section 5.9(a)(ii) shall be amended by deleting it in its entirety and replacing
it with the following:

“(ii)
[omitted].”

(m)
Section 5.9(b)(i) shall be amended by deleting the second sentence of such
Section.

(n)
Section 5.9(b)(ii) shall be amended by deleting it in its entirety and replacing
it with the following:

“(ii)    [omitted].”
(o)
Section 5.9(b)(iii) shall be amended by deleting it in its entirety and
replacing it with the following:

“(iii)    [omitted].”
(p)
Section 5.9(b)(iv) shall be amended by deleting it in its entirety and replacing
it with the following:


Page 5

--------------------------------------------------------------------------------



“(iv)    [omitted].”
(q)
Section 5.9(b)(v) shall be amended by deleting it in its entirety and replacing
it with the following:

“(v)    [omitted].”
(r)
Section 5.9(b)(vi) shall be amended by deleting it in its entirety and replacing
it with the following:

“(vi)    [omitted].”
(s)
Section 5.9(b)(vii) shall be amended by deleting it in its entirety and
replacing it with the following:

“(vii)    [omitted].”
(t)
Section 5.9(c) shall be amended by deleting the first sentence of such section.

(u)
Section 5.10 shall be amended by adding the following subsections (d) and (e):

“(d)    For so long as EXCO is acting as Service Provider, EXCO shall actively
involve BG Member in operations and activities which support Midstream
Activities, including, without limitation, by providing a representative of BG
Member the opportunity to participate in (or send another available BG Member
representative to) organized pre-scheduled meetings relating to the Midstream
Assets and/or Midstream Activities, including management team meetings,
supply-chain meetings, organization or functional meetings, EHS meetings and
contractor committee meetings.
(e)    To assist BG Member with any asset disposition analysis or efforts
relating to its disposition of Midstream Assets, for so long as EXCO is acting
as Service Provider, EXCO shall, at BG Member’s sole cost and expense and
without any liability of EXCO or its Affiliates whatsoever (except for
liabilities arising due to the willful misconduct of EXCO or its Affiliates),
provide support services for any such asset disposition analysis or efforts
including, without limitation, assisting with data presentation, providing
responses to data requests by BG Member, providing access to records and data
for third party diligence, and gathering data for purchase and sale agreement
representation and warranties; provided that no employee of EXCO or its
Affiliates shall be required to make any presentation to potential purchasers.
BG Member shall indemnify EXCO and its Affiliates, employees and representatives
for any and all claims and liabilities arising out of or related to any services
provided pursuant to this Section in connection with any such proposed asset
disposition, except for claims arising due to the willful misconduct of EXCO or
its Affiliates.”
(v)
Section 5.12(b)(i) shall be amended by deleting the phrase “within 24 hours of
the Vice President of HSSE receiving notice thereof” and replacing it with the
phrase


Page 6

--------------------------------------------------------------------------------



“within 24 hours of the officer of the Company principally responsible for the
Company’s EHS functions receiving notice thereof”.
(w)
Section 5.12(b)(iv) shall be amended by replacing the phrase “for the purpose of
observing operations or conducting HSSE and asset integrity audits” with the
phrase “for the purpose of observing operations and conducting general audit
activities, including conducting EHS and asset integrity audits”.

(x)
Section 6.4 shall be amended by adding the following subsection (e):

“(e)    Within ten (10) days after the end of each Calendar Month, Company shall
provide each Member with a list of Company Group O&M Contracts that can
reasonably be expected to result in aggregate payment to the counterparty of
more than two hundred and fifty thousand dollars (US$250,000), together with the
status of any negotiations or tender process relating to any unexecuted Company
Group O&M Contracts as of the end of the Calendar Month.”
(y)
Section 13.1(a) shall be amended by deleting the phrase “Each Non-Acquiring
Member shall have a period of sixty (60) days after receipt of the Offer Notice”
and replacing it with the phrase “Each Non-Acquiring Member shall have until the
end of the AMI Election Period”.

(z)
Section 13.1(f) shall be amended by deleting the phrase “within thirty (30) days
of its receipt of the Offer Notice stating that it does not agree with the
Acquiring Member’s statement of the Cash Value” and replacing it with the phrase
“within twenty (20) days of its receipt of the Offer Notice stating that it does
not agree with the Acquiring Member’s statement of the Cash Value”.

(aa)
Section 16.2 shall be amended by deleting it in its entirety and replacing it
with the following:

“Notices. All notices and communications required or permitted to be given
hereunder shall be sufficient in all respects if given in writing and delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail
or by certified or registered United States Mail with all postage fully prepaid,
or sent by facsimile transmission (provided any such facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate Party at the address for such Party shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:
If to the Company:
Appalachia Midstream, LLC
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: President and General Manager

Page 7

--------------------------------------------------------------------------------



Telephone: (214) 368-2084
Fax: (214) 368-8754


If to BG Member:
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002
Attention: Roger Coe
Telephone: (713) 599-4000
Fax: (713) 599-4250
with a copy to:
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002
Attention:    Chris Migura, Principal Counsel
Telephone:    (713) 599-4000
Fax:    (713) 599-4250


If to EXCO Member:
EXCO Holding (PA), Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention:    President
Telephone:    (214) 368-2084
Fax:    (214) 368-8754


with a copy to:
EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention:     William L. Boeing, Vice President,
General Counsel, and Secretary
Telephone:    (214) 368-2084
Fax:    (214) 706-3409
Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours (or, if not sent transmitted during
normal business hours, on the next business day), or upon actual receipt by the
addressee after such notice has been deposited in the United States Mail, as the
case may be. Any

Page 8

--------------------------------------------------------------------------------



notice given to a Credit Facility Secured Party in accordance with the notice
information supplied with respect to such Credit Facility Secured Party shall be
deemed to have been given when delivered to the addressee in person, or by
courier, or transmitted by facsimile transmission during normal business hours,
or upon actual receipt by the addressee after such notice has been deposited in
the United States Mail, as the case may be. The Parties may change the address,
telephone numbers, and facsimile numbers to which such communications are to be
addressed by giving written notice to the other Parties in the manner provided
in this Section 16.2.”
(bb)
Each use of the term “HSSE” throughout the LLC Agreement shall be deleted and
replaced with the term “EHS”. The defined terms in Appendix I previously
beginning with the term “HSSE” and now beginning with the term “EHS” shall be
reordered in the appropriate alphabetic locations.

(cc)
Appendix I shall be amended by deleting the following defined terms in their
entirety:

“HSSE”;
“Vice President of Finance and Business Services”;
“Vice President of Asset Integrity”;
“Vice President of Commercial Operations and Business Development”;
“Vice President of Engineering and Construction”;
“Vice President of HSSE”; and
“Vice President of Operations and Maintenance”.
(dd)
Appendix I shall be amended by adding the following definitions in their correct
alphabetic location:

“AMI Election Period” shall mean (a) for Offered Interests with a value (in any
one or related series of transactions) of less than five hundred thousand
dollars (US$500,000), from receipt of the Offer Notice until thirty (30) days
from receipt of the Offer Notice, extended for a period of five (5) days
following determination of the Cash Value (if applicable), and (b) for all other
Offered Interests, the sixty (60) days from receipt of the Offer Notice and
determination of the Cash Value (if applicable).
“EHS” means Environmental, Health and Safety.
“ET/NL JDA” means the Joint Development Agreement, dated August 14, 2009 between
BG Member, EXCO and EXCO Production Company, LP (which entity merged into EXCO
and terminated its separate existence) as amended by amendment

Page 9

--------------------------------------------------------------------------------



dated May 19, 2010, by amendment dated February 1, 2011, by amendment dated
February 14, 2014 and by amendment date October 14, 2014.
“ET/NL OpCom” shall have the meaning given to the term “Operating Committee” in
the ET/NL JDA.
“EXCO” means EXCO Operating Company, LP, a Delaware limited partnership.
“Secondee” or “secondee” means any employee of a Member or an Affiliate of a
Member seconded into the organization of Company or Service Provider in
accordance with this Agreement.
“Service Provider” means EXCO when EXCO and/or its Affiliates provide
substantial personnel services toward conducting Midstream Activities in the AMI
Area either pursuant to Services Agreement(s) with the Company and/or secondment
agreement(s) with the Company, which, in the case of secondment agreement(s)
with the Company, means that such secondment agreement(s) entitle EXCO and/or
its Affiliates to place Persons with the Company as secondees to the extent that
the responsibilities of such Persons, when viewed as a whole, entitle such
Persons to exert substantial management or control over the Company.
3.
Application of Certain Provisions. The terms of Sections 15.1, 15.2, 16.1, 16.2,
16.3, 16.4, 16.6, 16.7, 16.8, 16.9, 16.10, 16.11, 16.12(a), 16.13 and 16.14 of
the LLC Agreement are incorporated herein by reference as if set out in full
herein.

4.
Ratification. Except as amended herein, the terms and conditions of the LLC
Agreement shall remain in full force and effect. Any and all references to the
LLC Agreement shall hereafter refer to the LLC Agreement as amended by this
Amendment.

[Signature page follows]

Page 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment on the Execution
Date.


COMPANY:
 
EXCO APPALACHIA MIDSTREAM, LLC
 
 




 
 
By: /s/ WILLIAM L. BOEING
Name: William L. Boeing
Title: Vice President and General Counsel


 
 
 
 
 
 
MEMBERS:
 
BG US PRODUCTION COMPANY, LLC


 
 
 
 
 
By: /s/ ROGER COE
Name: Roger Coe
Title: Vice President
 
 
 
 
 
EXCO HOLDING (PA), INC


 
 
 
 
 
By: /s/ WILLIAM L. BOEING
Name: William L. Boeing
Title: Vice President and General Counsel


 
 
 




Signature Page to LLC Agreement Amendment